DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wei Te Chung on March 5, 2021.
The application has been amended as follows: 
Claim 16: A cable connector assembly comprising: an insulative housing defining, along a front-to-back direction, a front mating port forward communication with an exterior and a rear connecting port forming a plurality of grooves; a plurality of terminals retained in the housing, each of said terminals including a front contact section exposed in the front mating port and a rear soldering tail exposed in the corresponding grooves of the rear connecting port; and a cable having a plurality of core wires with corresponding exposed front end portions transversely arranged with one another at predetermined transverse positions corresponding to the corresponding grooves of the rear connecting port so as to solder the front end portions of the core wires to the solder tails of the corresponding terminals, respectively; wherein a pitch of the grooves is equal to that of the front end portions of the core wires at the predetermined transverse positions so as to have the exposed front end portions of the wires extending in a wherein a front face of the inner mold abuts against a rear face of the rear connecting port in the front-to-back direction.
Claim 17: Canceled;

Allowable Subject Matter
Claims 1, 4, 8, 14-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching a cable connector assembly wherein the middle shell includes a front wall and a peripherally closed side wall extending rearwardly from the front wall, the front wall is provided with a through hole, and the middle shell is sleeved on the outside of the metal casing through the through hole; this in combination with the remaining limitations of the claim. 
Regarding claims 4, 8: are allowable based on their dependency on claim 1.
Regarding claim 14: allowability resides at least in part with the prior art not showing orfairly teaching a method of assembling a cable connector assembly by first arranging the core wires to a predetermined position on a mold, and then integrally molding an inner mold on the core wires to fix the core wire at the predetermined position; wherein a front face of the inner mold abuts against a rear face of the rear connecting port in the front-to-back direction; this in combination with the remaining limitations of the claim. 
Regarding claim 15: is allowable based on their dependency on claim 14.
Regarding claim 16: allowability resides at least in part with the prior art not showing orfairly teaching a cable connector assembly, comprising an inner mold integrally formed at a front 
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/OSCAR C JIMENEZ/Examiner, Art Unit 2833